UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6894



PATRICK NICOLE SCOTT,

                                              Petitioner - Appellant,

          versus


COLIE L. RUSHTON, Warden; CHARLES M. CONDON,
South Carolina Attorney General,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Margaret B. Seymour, District Judge.
(CA-01-3491-4-24BH)


Submitted:   August 5, 2003                 Decided:   August 18, 2003


Before KING and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Patrick Nicole Scott, Appellant Pro Se. Samuel Creighton Waters,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Patrick Scott, a South Carolina inmate, seeks to appeal the

district court’s order dismissing his petition filed under 28

U.S.C. § 2254 (2000).   The district court referred this case to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).   The

magistrate judge recommended that relief be denied and advised

Scott that failure to file timely objections to this recommendation

could waive appellate review of a district court order based upon

the recommendation.   Despite this warning, Scott failed to object

to the magistrate judge’s recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.      See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).    Scott has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED


                                 2